Exhibit 10.6

[image001a01.jpg]


June 16, 2015


William C. Miller, Jr.
315 Pondfield Road
Bronxville, NY 10708


Re: Promotion to Chief Executive Officer and President of Cole Capital® and
Executive Vice President, Investment Management, American Realty Capital
Properties, Inc.


Dear Mr. Miller:


I am pleased to present you with this amended and restated offer of employment
with Equity Fund Advisors, Inc. d/b/a/ Cole Capital (the “Company”), which
amends and restates, in its entirety, your offer letter from Equity Fund
Advisors, Inc., executed March 16, 2015 (your “Start Date”), when you commenced
employment with the Company as Senior Vice President and Chief Sales Officer.
This amended and restated offer letter (this “Employment Letter”) shall be
effective as of June 10, 2015 and sets forth the terms of your employment and
your promotion to the following positions: Chief Executive Officer and President
of Cole Capital; and Executive Vice President, Investment Management, American
Realty Capital Properties, Inc. (“ARCP”)


You will report to and be supervised by the Chief Executive Officer of ARCP or
such other senior executive officer of ARCP as the Chief Executive Officer of
ARCP may designate. Although you will not be required to relocate to the Phoenix
metro area in connection with this position, you will be expected to spend at
least 80% of your time working out of the Company’s Phoenix office when you are
not otherwise traveling to meet with the Company’s broker-dealer clients. .


Compensation
As Chief Executive Officer and President of Cole Capital and Executive Vice
President, Investment Management, ARCP, you will receive a base salary equal to
$450,000 on an annual basis. Your base salary will be paid semi-monthly in an
amount of $18,750 per semi-monthly pay period. You shall also be eligible for a
Sales Management Bonus which is equal to 10 basis points on all capital raised
by the non-traded REITs sponsored by Cole Capital (the “Cole Capital REITs”)
(excluding capital raised pursuant to each such REIT’s dividend reinvestment
plan) (the “Total Capital Raise”), and which will be paid in arrears on a
monthly basis in connection with the Company’s regularly scheduled payroll on or
around the 15th day of the month following the close of the month. For the
avoidance of doubt, a “basis point” is a unit equal to one-hundredth of a
percentage point. The number of basis points comprising the Sales Management
Bonus will be guaranteed through December 31, 2017. The Sales Management Bonus
will not be payable for a given month until after the Total Capital Raise for
the applicable year exceeds $450,000,000.


You are also eligible to receive certain Selling Agreement Bonuses that are
payable in connection with Cole Capital Corporation (“CCC”) entering into a
selling agreement with the primary broker-dealer affiliate of any of the
organizations (each, a “Broker-Dealer”) listed on Schedule 1 to this Employment
Letter on or before December 31, 2016. Any such Selling Agreement Bonus will be
paid within 30 days of CCC entering into a selling agreement with a
Broker-Dealer listed on Schedule 1, in the applicable amount provided on
Schedule 1, provided you remain employed by the Company through the date at
which CCC enters into the applicable selling agreement with a Broker-Dealer
listed on Schedule 1. No more than $825,000 shall be paid, in total, in respect
of the Selling Agreement Bonuses contemplated by Schedule 1 and this paragraph.
For the avoidance of doubt, you will not be entitled to more than one Selling
Agreement Bonus with respect to any Broker-Dealer listed on Schedule 1 to this
Employment Letter.


You have received a one-time signing bonus of $1,400,000, comprised of (i) a
cash bonus of $700,000 (the “Cash Award”), and (ii) an initial equity award,
granted under the terms of ARCP’s Equity Plan at the same time and on the same
basis as other specified senior executives of the Company, of a number of
restricted stock units of ARCP having a target fair market value as of the date
of grant of $700,000 (the “Equity Award”). The Cash Award and Equity Award are
subject to certain vesting and forfeiture provisions.


The positions of Chief Executive Officer and President of Cole Capital and
Executive Vice President, Investment Management, ARCP are classified as exempt
under the Fair Labor Standards Act.



--------------------------------------------------------------------------------



Benefits
You continue to be eligible to participate in the current benefit programs
offered to Company employees. This comprehensive package includes healthcare
coverage, an employee assistance program, paid holidays, paid vacation (4 weeks)
and personal days, a 401(k) retirement plan, life insurance, long- and
short-term disability insurance and flexible spending accounts. These benefits
are subject to change from time to time at the Company’s sole discretion.
Additional information about these and other benefits are described in the
Company’s benefit summary statement.


While your relocation is not currently anticipated, if you and the Company later
agree that it would be appropriate for you to relocate to the Phoenix metro
area, the Company will pay for your customary moving expenses, not to exceed
$25,000.


Vesting of Equity Award
One-third (1/3) of the Equity Award will vest based on your continued employment
in equal installments on each of the first three anniversaries of your Start
Date and will otherwise be subject to the terms set forth in the award agreement
you executed on April 1, 2015, which granted you such time-based restricted
stock units. Two-thirds (2/3) of the Equity Award (the “Performance Shares”)
will vest based on your continued employment and the achievement of performance
conditions that measure ARCP’s total shareholder return against a specified peer
group of companies and a specified market index, over a performance period from
April 1, 2015 through December 31, 2017. The performance conditions mirror those
applicable to similar equity grants awarded to other specified senior executives
of the Company and are described in greater detail in, and are otherwise subject
to the terms set forth in the award agreement granting you the Performance
Shares that you executed on April 1, 2015.


Forfeiture of Cash Award and Equity Award
One hundred percent (100%) of the Cash Award will be forfeited and must be
returned to the Company if you voluntarily resign your position without Good
Reason or are terminated by the Company for Cause prior to the completion of
twelve (12) months of service from the Start Date, and fifty percent (50%) of
the Cash Award will be forfeited and must be returned to the Company if you
voluntarily resign your position without Good Reason or are terminated by the
Company for Cause after twelve (12) months of service form the Start Date but
prior to the completion of twenty-four (24) months of service from the Start
Date. In the event that you voluntarily resign your position or are terminated
by the Company for Cause, you will also forfeit any unvested equity awards
previously granted to you by the Company, including the Equity Award.


“Good Reason” shall mean (i) any failure to pay any material amount due to you
hereunder or (ii) any material reduction in your title or material diminution in
your position or duties; provided that neither event will constitute Good Reason
unless you have given the Company notice setting forth the grounds for Good
Reason within 30 days of such occurrence and providing the Company with a cure
period of 30 days from the date of such notice.


“Cause” shall mean that you have (i) committed, with respect to the Company, an
act of fraud, embezzlement, misappropriation, intentional misrepresentation or
conversion of assets, (ii) been convicted of, or entered a plea of guilty or
“nolo contendere” to, a felony (excluding any felony relating to the negligent
operation of an automobile), (iii) willfully failed to substantially perform
(other than by reason of illness or temporary disability) your reasonably
assigned material duties, (iv) engaged in willful misconduct in the performance
of your duties, (v) engaged in conduct that violated the Company’s then existing
written internal policies or procedures and which is materially detrimental to
the business and reputation of the Company, (vi) failed to maintain good
standing with FINRA and the appropriate FINRA licenses for your position,
including Series 7 and 24 licenses or (vii) materially breached any
non-competition, non-disclosure or other agreement in effect between you and the
Company.


Termination of Employment
You continue to be an “at-will” employee, and the Company may terminate your
employment with or without Cause (as defined above) at any time, and you may
terminate your employment for any reason upon not less than thirty (30) days
written notice to the Company (which the Company may, in its sole discretion,
make effective earlier than any notice date).


In the event of a termination of your employment by the Company without Cause or
resignation by you for Good Reason outside of a Change in Control Period,
subject to your execution of a fully effective and non-revocable release of
claims in a form provided by the Company within thirty (30) days following the
date of termination, you will be entitled to a monthly severance payment (the
“Monthly Severance Amount”) equal to your average monthly earnings over the
two-year period preceding the termination date (excluding, for the avoidance of
doubt, the Cash Award and any Selling Agreement Bonuses paid during the period)
paid for a period of six (6) months (the “Severance Period”). If such
termination date occurs during 2015, the calculation of the Monthly Severance
Amount will be based upon an assumed annual Total Capital Raise of $1 billion
(and an annual Sales Management Bonus of $1,000,000). If such termination occurs
during 2016 or prior to your completion of two full years of service, the
Monthly Severance Amount will be based upon an assumed annual Total Capital
Raise of $1.5 billion (and an annual Sales Management Bonus of $1,500,000). Such
Monthly Severance Amount will be payable beginning on the thirtieth (30th) day
after the date of



--------------------------------------------------------------------------------



termination, and will include payment of any Sales Management Bonus or Selling
Agreement Bonus that was otherwise due prior thereto. In the event of a
termination of your employment by the Company without Cause or resignation by
you for Good Reason during a Change in Control Period (as defined below), the
Severance Period will be increased to twelve (12) months.


In addition, in the event of a termination of your employment by the Company
without Cause or resignation by you for Good Reason, whether during or outside
of Change in Control Period, you will be entitled to a vesting in full of 100%
of the then-outstanding and unvested portion of the Equity Award. With respect
to the Performance Shares, the number of outstanding and unvested shares that
will vest will be equal to 100% of the number of shares that would have been
earned pursuant to the terms of the Award Agreement assuming the performance
criteria had been achieved at target levels for the relevant performance period.


You agree to forfeit any amounts paid or payable in connection with your
termination if, following the date of your termination, you materiality breach
any of the non-competition, non-solicitation or confidentiality provisions of
the Company’s Employment Covenants Agreement.


“Change in Control Period” shall mean the period beginning three (3) months
prior to, and ending twenty-four (24) months following, a Change in Control of a
Covered Company.


“Covered Company” shall mean (i) ARCP or (ii) Cole Capital Advisors, Inc.,
jointly with the other entities comprising ARCP’s private capital management
business, Cole Capital® (such entities together, the “Cole Capital entities”).


“Change in Control” shall mean (i) any one person or more than one person acting
as a group (as defined under Treas. Reg. §1.409A-3(i)(5)(v)(B)) (“Person”),
acquires shares of a Covered Company representing more than 50% of the
beneficial ownership of the total voting power or total fair market value of the
stock of such Covered Company, not including any merger, consolidation or
reorganization of a Covered Company where the beneficial owners of such Covered
Company are substantially the same as before such transaction, (ii) any Person
acquires assets of a Covered Company having a total gross fair market value
equal to 40% or more of all of the assets of such Covered Company immediately
before such acquisition or acquisitions, or (iii) with respect to ARCP, a
majority of the members of the Board of Directors of ARCP (the “Board”) is
replaced in any 12-month period by directors whose appointment is not endorsed
by a majority of the members of the Board before the date of the appointment or
election; provided in each case, however, that no Change in Control shall be
deemed to have occurred unless such event constitutes a “Change in Control”
within the meaning of Section 409A of the Internal Revenue Code and the Treasury
Regulations promulgated thereunder (“Section 409A”). Further, with respect to
the Cole Capital entities, any of the above actions described in clauses (i) and
(ii), if taken by an affiliate of ARCP or by any company that is or previously
was sponsored or managed by the Cole Capital entities, will not constitute a
Change in Control for purposes of this Employment Letter.


It is intended that the payments under this Employment Letter will either comply
with, or be exempt from, Section 409A, and accordingly, this Employment Letter
will be interpreted in accordance with such intent. For purposes of Section
409A, the right to receive payments in the form of installment payments will be
treated as a right to receive a series of separate payments.





--------------------------------------------------------------------------------



Other Conditions of Employment
The Company will have discretion in making all necessary determinations,
adjustments and interpretation of terms under the Employment Letter.


The payments provided for in this Employment Letter will be subject to
applicable income tax withholding and reporting requirements under federal,
state or local law.


If you possess any proprietary or confidential information regarding your
previous employer, we request your assurance that you will neither disclose nor
use such information in a manner which would cause you to violate any
preexisting agreements with that employer. Your signature below shall constitute
such assurance. In addition, by accepting this offer you certify that you have
not entered into any agreements with your previous employer that would in any
way restrict the activities required to perform your job with the Company or
would otherwise contravene the terms of any agreement or policy to which you are
bound.


This offer is expressly conditioned upon your acknowledgement that, by signing
below, you remain subject to the terms of the Employment Covenants Agreement you
executed with the Company on your Start Date (the “Employment Covenants
Agreement”). Notwithstanding the other terms of the Employment Letter, if it is
later found that you misrepresented your background in any area, it is grounds
for immediate termination for Cause. Your continued employment at the Company is
expressly contingent upon your ability maintain good standing with FINRA and the
appropriate FINRA licenses for your position, including Series 7 and 24
licenses.


The Company is an at-will employer. This means that your employment and
compensation may be terminated by you or the Company at any time, for any reason
or no reason. Further, this Employment Letter and any discussions that you may
have had with employees at the Company do not constitute a contract of
employment or an assurance of continued indefinite employment. This Employment
Letter shall be governed under the laws of the State of Arizona.





--------------------------------------------------------------------------------





If this Employment Letter meets with your approval, please sign below, and
return the Employment Letter to my attention at dprimosch@arcpreit.com or
deliver the Employment Letter to my office on the 9th Floor of ARCP’s offices
located at 2325 E. Camelback Road, Suite 1100, Phoenix, AZ 85016. If you have
any questions, please call me at (602) 778-6266.




Sincerely,


/s/ Don Primosch


Don Primosch
Director, Human Resources











--------------------------------------------------------------------------------





SCHEDULE 1


Selling Agreement Bonus Organizations


Organization
Bonus Payable
LPL
$100,000
Cetera
$100,000
Lincoln
$100,000
First Allied
$100,000
O.N. Equity
$75,000
Securities America
$75,000
Signator Investors
$75,000
J.P. Turner
$75,000
BOSC
$75,000
JW Cole
$75,000




--------------------------------------------------------------------------------



I accept the offer of employment upon the terms set forth in this Employment
Letter as of the date set forth below. I understand that this offer does not
constitute a contract of employment or an assurance of continued indefinite
employment and is expressly conditioned upon my acknowledgement, by signing
below, that I remain subject to the Employment Covenants Agreement.


Signature: /s/ William C. Miller
Printed Name: William C. Miller
Date: June 22, 2015





